Citation Nr: 1517775	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  14-27 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1. Whether new and material evidence has been received to reopen the claim for service connection for eczema of the hands.

2.  Whether new and material evidence has been received to reopen the claim for service connection for actinic keratoses of the hands.

3.  Whether new and material evidence has been received to reopen the claim for service connection for squamous cell carcinoma of the hands.

4.  Entitlement to service connection for skin disability of the hands, claimed as eczema.

5.  Entitlement to service connection for skin disability of the hands, claimed as actinic keratoses.

6.  Entitlement to service connection for skin disability of the hands, claimed as squamous cell carcinoma.

7.  Entitlement to service connection for back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to February 1948 and from November 1950 to August 1952.  These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

On his VA Form 9, Appeal to the Board, the Veteran requested a hearing before a member of the Board; however, he subsequently withdrew this request in a written statement dated in December 2014.  38 C.F.R. § 20.704(e) (2014).  

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for skin disability of the hands, variously claimed as eczema, actinic keratoses, and squamous cell carcinoma of the hands, on the merits, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied claims for service connection for actinic keratoses and squamous cell carcinoma of the hands, as well as the reopened claim for service connection for eczema of the hands in an unappealed July 2005 rating decision. 

2.  The evidence received since the July 2005 rating decision relates to an unestablished fact necessary to substantiate the claims for eczema of the hands, actinic keratoses, and squamous cell carcinoma of the hands.

3.  A back disability due to disease or injury is not shown by the record.


CONCLUSION OF LAW

1. The July 2005 rating decision denying the claims for service connection for actinic keratoses and squamous cell carcinoma of the hand and the reopened claim for service connection for eczema of the hands is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  As new and material evidence has been received, the claims for service connection for actinic keratoses, squamous cell carcinoma, and eczema of the hands are reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  A back disability was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Given the favorable disposition of the application to reopen the claims for service connection, the Board finds that all notification and development actions needed to fairly adjudicate these aspects of the appeal have been accomplished.

In regard to the claim for service connection for back disability, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a September 2011 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for service connection.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the September 2011 letter.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and VA and private treatment records.  The Veteran has not been afforded a VA examination pertaining to the claimed back disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  But as noted further below, although the Veteran has reported that he's had back pain since service, the evidence of record indicates there is no back disability.  Accordingly, there is not insufficient competent medical evidence to make a decision on the claim and a VA examination is not required, even under the low threshold of McLendon.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims on appeal are thus ready to be considered on the merits

II.  Claims to Reopen

In a November 1989 rating decision, the RO denied service connection for loss of skin of the hands, noting that the condition was not shown by the evidence of record and there was no evidence of radiogenic disease.  The Veteran appealed this decision, and in a June 1991 decision, the Board denied service connection for a chronic skin disability of the hands.  In denying the claim, the Board determined that eczema, claimed as a chronic skin disability of the hands, was first manifested many years after service discharge and is unrelated to any incident of service origin or to the period of active service.

In a November 2004 statement, the Veteran claimed that he was entitled to service connection for bilateral hand disability.  In a July 2005 rating decision, the RO denied service connection for actinic keratoses and squamous cell carcinoma of the hands, noting that while private treatment records reflected post-service diagnosis and treatment of these disabilities, there was no indication in service treatment records of treatment for either disability or evidence otherwise relating the disabilities to service, to include exposure to radiation therein. As regard the application to reopen for eczema (previously claimed as loss of skin of the hands) the RO reopened the claim but denied it on the merits, finding no evidence that the current skin disability diagnosed as eczema was caused by cleaning engine parts with cleaning fluids mixed with aviation fuel, nor is eczema a condition presumptive of radiation exposure.

The Veteran was notified of the July 2005 rating decision and of his appellate rights in a July 2005 letter.  The Veteran did not appeal this decision or submit additional evidence within one year.  The July 2005 decision thus became final. See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Veteran requested that VA reopen the previously denied claims of service connection in August 2011. In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108. 

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Evidence received since the July 2005 rating decision includes additional VA and private treatment records and various written statements from the Veteran.

The newly-received private treatment records include a November 2012 treatment report from the Live Oak Medical Associates.  In the report, the treating physician noted the Veteran's report of loss of skin of the hands after washing planes in 1943.  Objectively, the examiner noted that the skin of the hands was very thin and cracks were present.  An assessment of atrophic skin of both palms was indicated.  The treating physician expressed his opinion that the Veteran should have disability for this injury suffered while on active duty.

At the time of the last rating decision, there was no evidence linking the Veteran's claimed skin conditions of the hands to service.  Since the last determination, the Veteran provided evidence suggestive of a link between his current skin problems of the hands and service. Based upon the evidence that previously existed, such evidence may cure one of the prior evidentiary defects. 

Under these circumstances, the Board concludes that the criteria for reopening the claims for service connection for actinic keratoses, squamous cell carcinoma, and eczema of the hands are met. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III.  Service Connection for Back Disability

At the outset, the Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disability was incurred while engaging in combat.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 38 U.S.C.A. § 1101. With respect to the current appeal, this list includes arthritis. See 38 C.F.R. § 3.309(a). Since the appellant does not have arthritis or an enumerated chronic disease, 38 C.F.R. § 3.303(b) is not applicable.

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a). However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service. See 38 C.F.R. § 3.307.

The Veteran's service treatment records do not include any complaint, finding, or diagnosis with respect to the back.  On discharge examinations in February 1948 and August 1952, the spine was indicated to be normal.  

Following service, an August 2000 private treatment report reflects that the Veteran complained of back pain that had been present for several months.  The treatment provider noted some tenderness over the right costovertebral angle.  He was assessed with right costovertebral angle pain with possible kidney involvement.  In December 2000, the Veteran was assessed with right lumbar pain.  Further records show treatment of skin lesion of the back, but no complaints of musculoskeletal back pain.  VA outpatient treatment records reflect an assessment of chronic low back pain in the active problems list.

On VA general medical examination in July 2005, the Veteran reported neck, but not back pain. Objectively, his posture was somewhat stooped and somewhat slumped while sitting.  His gait was slow and he appeared weak.  The back and neck were bilaterally symmetric without gross deformities or significant scoliosis.  There was no increased kyphosis or lordosis, and no palpable spasms or tenderness.  There was no atrophy or hypertrophy.  Deep tendon reflexes were +2/4 equal bilaterally for the triceps, brachioradialis, patellar, and Achilles reflexes. Strength testing was decreased to gravity and resistance but bilaterally equal.  He had normal and bilaterally equal sensation to pinprick dull and light touch for the upper and lower extremities.  He could not toe walk heel walk or heel-to-toe walk due to instability.  Range of motion testing of the thoracolumbar spine revealed forward flexion from 0 to 85 degrees and extension from 0 to 20 degrees. Left and right lateral flexion were from 0 to 25 degrees left and right lateral rotation was from 0 to 35 degrees.  There was no discomfort or difficulty with range of motion.  While the Veteran was assessed with cervical degenerative disc disease, there was no assessment related to the lumbar spine or back.

In sum, the record does not reflect diagnosis of disease or injury related to the Veteran's back complaints.  See Sanchez-Benitez, 259 F.3d at 1361-62 (holding that, "in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in service").  Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. § 1110; McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). Accordingly, where, as here, competent evidence indicates that the Veteran does not have a disability due to disease or injury for which service connection is sought, there can be no valid claim for service connection for the disability. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Finally, the Board has also considered the Veteran's statements to the effect that he has back disability that is related to his military service.  As a lay person, the Veteran is competent to report on that which he has personal knowledge. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). However, the record indicates that he has no disability, and complaints of pain do not outweigh those findings.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a back disability. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

The application to reopen the claim for service connection for actinic keratoses of the hands is granted.

The application to reopen the claim for service connection for squamous cell carcinoma of the hands is granted.

The application to reopen the claim for service connection for eczema of the hands is granted.

Service connection for a back disability is denied.


REMAND

The Veteran contends that he has a skin disability of the hands related to service, variously diagnosed as eczema, actinic keratoses, and squamous cell carcinoma.  He has indicated that this disability is related use of chemical agents to clean airplanes in service, or to his exposure to radiation.

Private treatment records from Dr. M. reflect that the Veteran had been treated for actinic keratoses of the hands and squamous cell carcinoma.  A March 2005 statement from Dr. M. reflects that he had treated the Veteran's eczema of the hands since 1990.

As noted above, another private physician linked the Veteran's skin complaints to service; however, he did not provide any rationale for the conclusions reached and his opinion appears to be based solely upon the Veteran's self-report.  

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. McLendon, 20 Vet. App. at 83.

Given the foregoing, the Board believes that the Veteran should be afforded a VA examination to determine the nature and etiology of the claimed skin disability of the hand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  After all available records are associated with the claims file, arrange for the Veteran to undergo examination by a qualified examiner. The entire claims file must be made available to the examiner designated to examine the Veteran. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. An explanation for all opinions expressed must be provided.  

The examiner should clearly identify all current skin disorder(s) of the hands. Then examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that each diagnosed disorder was incurred in service or is otherwise medically related to service, to include the report of exposure to chemical cleaning agents and radiation. 

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


